UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2011 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2011 Semiannual Report to Shareholders DWS Gold & Precious Metals Fund Contents 4 Performance Summary 8 Information About Your Fund's Expenses 10 Portfolio Summary 11 Consolidated Investment Portfolio 15 Consolidated Statement of Assets and Liabilities 17 Consolidated Statement of Operations 18 Consolidated Statement of Changes in Net Assets 19 Consolidated Financial Highlights 24 Notes to Consolidated Financial Statements 34 Summary of Management Fee Evaluation by Independent Fee Consultant 38 Account Management Resources 39 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary April 30, 2011 Average Annual Total Returns as of 4/30/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 6.76% 23.12% 9.45% 9.51% 22.83% Class B 6.43% 22.30% 8.65% 8.71% 21.89% Class C 6.45% 22.34% 8.68% 8.74% 21.93% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 0.62% 16.04% 7.31% 8.22% 22.11% Class B (max 4.00% CDSC) 2.58% 19.30% 8.08% 8.58% 21.89% Class C (max 1.00% CDSC) 5.48% 22.34% 8.68% 8.74% 21.93% No Sales Charges Life of Institutional Class* Class S 6.99% 23.53% 9.74% 9.80% 23.11% N/A Institutional Class 7.06% 23.72% 9.87% N/A N/A 2.09% S&P 500® Index+ 16.36% 17.22% 1.73% 2.95% 2.82% 3.03% S&P®/Citigroup Gold & Precious Metals Index++ 11.08% 27.93% 11.05% 9.19% 18.57% 4.08% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. *Institutional Class commenced operations on March 3, 2008. Index returns began on February 29, 2008. Average Annual Total Returns as of 3/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 32.72% 4.99% 11.17% 23.91% Class B 31.79% 4.23% 10.35% 22.96% Class C 31.86% 4.26% 10.38% 23.00% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 25.09% 2.94% 9.86% 23.18% Class B (max 4.00% CDSC) 28.79% 3.63% 10.22% 22.96% Class C (max 1.00% CDSC) 31.86% 4.26% 10.38% 23.00% No Sales Charges Life of Institutional Class* Class S 33.08% 5.26% 11.46% 24.19% N/A Institutional Class 33.27% 5.41% N/A N/A 0.81% S&P 500® Index+ 15.65% 2.35% 2.62% 3.29% 2.15% S&P®/Citigroup Gold & Precious Metals Index++ 37.03% 7.04% 10.63% 19.84% 2.85% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *Institutional Class commenced operations on March 3, 2008. Index returns began on February 29, 2008. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2011 are 1.42%, 2.13%, 2.10%, 1.15% and 1.00% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception June 25, 2001 are derived from the historical performance of Class S shares of DWS Gold & Precious Metals Fund during such period and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Gold & Precious Metals Fund — Class A [] S&P 500 Index+ [] S&P/Citigroup Gold & Precious Metals Index++ Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. ++ The S&P/Citigroup Gold & Precious Metals Index is an unmanaged index that represents the precious metals' industry component of the S&P/Citigroup Global Equity family of indices, which include more than 7,000 companies in more than 50 countries. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 4/30/11 $ 10/31/10 $ Distribution Information: Six Months as of 4/30/11: Income Dividends $ Capital Gain Distributions $ Lipper Rankings — Precious Metal Funds Category as of 4/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 84 of 90 93 3-Year 65 of 71 91 5-Year 42 of 53 78 Class B 1-Year 86 of 90 95 3-Year 67 of 71 94 5-Year 46 of 53 86 Class C 1-Year 85 of 90 94 3-Year 66 of 71 92 5-Year 45 of 53 84 Class S 1-Year 83 of 90 92 3-Year 63 of 71 88 5-Year 41 of 53 76 10-Year 21 of 34 60 Institutional Class 1-Year 82 of 90 91 3-Year 62 of 71 87 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (November 1, 2010 to April 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended April 30, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 11/1/10 $ Ending Account Value 4/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 11/1/10 $ Ending Account Value 4/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Gold & Precious Metals Fund 1.43% 2.15% 2.12% 1.13% 1.00% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of the Consolidated Investment Portfolio excluding Securities Lending Collateral) 4/30/11 10/31/10 Common Stocks and Warrants 98% 94% Commodities 1% 1% Exchange-Traded Funds 1% 1% Cash Equivalents — 4% 100% 100% Quality Distribution (As a % of Common Stocks) 4/30/11 10/31/10 Group breakdown of the Fund's common stocks Group I: Premier producing companies 39% 47% Group II: Major established producers 31% 39% Group III: Junior producers with medium cost production 13% 6% Group IV: Companies with some production on stream or in start-up 9% 4% Group V: Primarily exploration companies with or without mineral resources 8% 4% 100% 100% Ten Largest Equity Holdings at April 30, 2011 (49.1% of Net Assets) 1. Goldcorp, Inc. 13.8% 2. Newcrest Mining Ltd. 7.9% 3. Kinross Gold Corp. 4.4% 4. Yamana Gold, Inc. 3.8% 5. Newmont Mining Corp. 3.5% 6. Impala Platinum Holding Ltd. 3.4% 7. Silver Wheaton Corp. 3.4% 8. Barrick Gold Corp. 3.3% 9. AngloGold Ashanti Ltd. 3.0% 10. Agnico-Eagle Mines Ltd. 2.6% Asset allocation, quality distribution and consolidated portfolio holdings are subject to change. For more complete details about the Fund's consolidated investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete consolidated portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Consolidated Investment Portfolio as of April 30, 2011 (Unaudited) Shares Value ($) Common Stocks and Warrants (a) 97.8% Australia 14.0% Catalpa Resources Ltd.* CGA Mining Ltd.* (f) Gryphon Minerals Ltd.* Integra Mining Ltd.* Kentor Gold Ltd.* Kingsgate Consolidated Ltd. Medusa Mining Ltd. Newcrest Mining Ltd. OceanaGold Corp.* (f) Regis Resources Ltd.* (Cost $49,729,883) Bermuda 0.6% Aquarius Platinum Ltd. (h) (Cost $5,537,626) Canada 60.9% Agnico-Eagle Mines Ltd. (b) Alamos Gold, Inc. ATAC Resources Ltd.* (b) Barrick Gold Corp. Bear Creek Mining Corp.* Canaco Resources, Inc.* Centerra Gold, Inc. Colossus Minerals, Inc.* Detour Gold Corp.* Eastern Platinum Ltd.* Eldorado Gold Corp. European Goldfields Ltd.* Exeter Resource Corp.* Extorre Gold Mines Ltd.* Franco-Nevada Corp. Goldcorp, Inc. (c) Goldcorp, Inc. (c) Great Basin Gold Ltd.* (b) Guyana Goldfields, Inc.* IAMGOLD Corp. Kaminak Gold Corp. "A"* (b) Kinross Gold Corp. Lake Shore Gold Corp.* Mirasol Resources Ltd.* New Gold, Inc.* Northgate Minerals Corp.* Osisko Mining Corp.* Pan American Silver Corp. Romarco Minerals, Inc.* (b) (c) Romarco Minerals, Inc.* (c) Rubicon Minerals Corp.* Sabina Gold & Silver Corp.* San Gold Corp.* Sandstorm Gold Ltd.* Sandstorm Gold Ltd. (Warrants) Expiration Date 4/23/2014* SEMAFO* Silver Wheaton Corp. (b) Tahoe Resources, Inc.* Teranga Gold Corp. (CDI)* (g) Torex Gold Resources, Inc.* Torex Gold Resources, Inc. (Warrants) Expiration Date 11/12/2011* Victoria Gold Corp.* Yamana Gold, Inc. (Cost $273,523,704) Channel Islands 1.9% Randgold Resources Ltd. (ADR)* (b) (Cost $5,302,154) Mexico 1.1% Fresnillo PLC (h) (Cost $6,331,594) Peru 2.1% Compania de Minas Buenaventura SA (ADR) (Cost $7,914,365) South Africa 9.1% Anglo Platinum Ltd. AngloGold Ashanti Ltd. Harmony Gold Mining Co., Ltd. (ADR) (b) Impala Platinum Holdings Ltd. (Cost $50,649,867) United Kingdom 1.6% Hochschild Mining PLC (b) Lonmin PLC (Cost $10,131,541) United States 6.5% Alacer Gold Corp.* Allied Nevada Gold Corp.* (b) Golden Minerals Co.* (b) Newmont Mining Corp. (Cost $29,207,998) Total Common Stocks and Warrants (Cost $438,328,732) Exchange-Traded Funds 1.2% ETFS Palladium Trust* SPDR Gold Trust* Total Exchange-Traded Funds (Cost $4,516,465) Troy Ounces Value ($) Commodities 1.2% Gold Bullion* (Cost $4,255,879) Shares Value ($) Securities Lending Collateral 9.6% Daily Assets Fund Institutional, 0.18% (d) (e) (Cost $62,384,174) Cash Equivalents 0.1% Central Cash Management Fund, 0.14% (d) (Cost $452,198) % of Net Assets Value ($) Total Investment Portfolio (Cost $509,937,448)+ Other Assets and Liabilities, Net (a) ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $549,113,749. At April 30, 2011, net unrealized appreciation for all securities based on tax cost was $162,882,432. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $213,411,652 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $50,529,220. (a) Securities are listed in country of domicile. (b) All or a portion of these securities were on loan. The value of all securities loaned at April 30, 2011 amounted to $61,942,874, which is 9.6% of net assets. (c) Securities with the same description are issued by the same corporate entity but trade on different stock exchanges. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (f) Listed on the Toronto Stock Exchange. (g) Listed on the Australian Securities Exchange. (h) Listed on the London Stock Exchange. ADR: American Depositary Receipt CDI: Chess Depositary Interest SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and Warrants Australia $ $ $
